Citation Nr: 1032777	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Additional evidence consisting of VA treatment records has been 
received since the issuance of the June 2009 statement of the 
case.  In connection with the submission of the new evidence, the 
Veteran's representative waived agency of original jurisdiction 
(AOJ) consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, the 
Board may properly consider such newly received evidence.

The Board notes that the Veteran's claims file, to specifically 
include the June 2009 statement of the case, includes a reference 
to a Virtual VA file for this Veteran.  This e-file was checked 
for new or relevant information; however, with the exception of a 
December 2009 letter, a review of the e-file revealed that it 
contained entirely duplicative information, such as a past rating 
decision, that is already in the file.  Relevant to the December 
2009 letter, such was sent to the Veteran from the RO and 
includes a summary of his VA benefits.  It is not relevant to the 
issue currently on appeal before the Board and, as such, a waiver 
of AOJ consideration is not necessary.  The December 2009 letter 
has been associated with the Veteran's claims file. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran asserts that his bilateral hearing loss has worsened 
since his July 2008 VA examination.  In support of his claim, VA 
records have been received which include an October 2009 VA 
audiological report.  However, in reviewing the results of this 
test, the Maryland CNC controlled speech discrimination test was 
not conducted as required by 38 C.F.R. § 4.85 for evaluating the 
Veteran's hearing loss.  

As the Veteran has asserted that his service-connected disability 
has worsened since his last examination and this also appears to 
be the case on the October 2009 examination, he should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans Claims 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report. As such, the VA examiner should be 
requested to comment on the functional effects the Veteran 
experiences as a result of his bilateral hearing loss disability.

The Board also notes that the Veteran receives treatment at the 
Hollywood Community Based VA Outpatient Clinic and the Broward VA 
Outpatient Clinic.  As such, treatment records dated from March 
2009 to the present should be obtained while on remand. 

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain VA treatment records dated from 
March 2009 to the present from the 
Hollywood Community Based VA Outpatient 
Clinic and the Broward VA Outpatient 
Clinic.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his bilateral 
hearing loss.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  Any 
indicated tests should be accomplished.  
The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 1000, 
2000, 3000, and 4000 Hertz, as well as 
speech recognition scores based on the 
Maryland CNC tests.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




